USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2229                     JUAN RAMON FREIRE-ROLON,                      Plaintiff, Appellant,                                v.                   CARMEN FELICIANO-DE-MELECIO,                  SECRETARY OF HEALTH, ET AL.,                                                     Defendants, Appellees.                                                                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                FOR THE DISTRICT OF PUERTO RICO                                       [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                                                                             Before                                                     Torruella, Chief Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                                                                                     Ricardo L. Torres Munoz on brief for appellant.     Carlos Lugo-Fiol, Solicitor General, Edda Serrano-Blasini,Deputy Solicitor General, and Roxanna Badillo-Rodriguez, AssistantSolicitor General, Department of Justice, on brief for appellees.June 8, 1999              Per Curiam.  Upon careful review of the briefs and  record, we conclude that the district court did not abuse its  discretion in dismissing the complaint for failure to  prosecute.  We reach this conclusion essentially for the  reasons stated by the district court in its Opinion and Order  dated August 11, 1998.  Plaintiff's long-standing inactivity,  in addition to his failure to respond to defendants'  dispositive motion, justified the dismissal.  See John's  Insulation, Inc. v. L. Addison & Assoc., Inc., 156 F.3d 101,  108-10 (1st Cir. 1998).  Plaintiff's insufficient excuses and  undeveloped appellate arguments do not convince us otherwise.            Affirmed.  See 1st Cir. Loc. R. 27.1.